Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed May 3, 2021.  This action is made Final. 
Claims 1-11 and 15-23 are pending in the case. Claims 1, 15, 18 and 21 are independent claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16, 17, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nordvik U.S. Patent Publication No. 2006/0184625 in view of Shattuck U.S. Patent Publication No. 2017/0220680.
With respect to independent claim 15, Nordvik teaches a method implemented by a computing device, the method comprising (see e.g. Abstract): 
extracting, by the computing device, a user identifier from input data, the input data generated as part of a natural-language conversation between a user and an artificial assistant system (see e.g. para [31]-[33] – “the SMS/MMS Center 130 then transmits the SMS message to the 4INFO System at step 210, along with one or more identifying attributes about the incoming message.”); 
locating, by the computing device, a model based on the user identifier (para [31] - “The identifying attributes can include a telephone number, carrier type, and handset identification, where known.”), the model trained as part of machine learning (see e.g. para [33] – “the type of service provided depends on user-related factors including a user profile, prior activity and so on … The analyzer 340 may interact with the internal data warehouse 350 to supplement and enhance internal lexicons, grammars, aliases, user profiles, and other system specific information. … the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines.”); 
generating, by the computing device, data describing an aspect of a category, the generating performed by processing the input data using the located model as part 
 generating, by the computing device, a search query based on the input data, the generating including adding the data describing the aspect to the search query (see e.g. para [33] [40] [41] - “the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines” ”home address and this information would be added to the query object to provide more accurate system results.”); and 
outputting, by the computing device, a result of a search performed using the search query and the data describing the at least one aspect (see e.g. para [64]).
Nordvik does not expressly show automatically adding the data describing the aspect to the search query without user intervention; automatically initiating, by the computing device responsive to the generating of the search query, a search using the search query that includes the data and the result including an indication that the data is added to the search query.  However, Shattuck teaches similar feature (see e.g. Fig. 1 para [45]-[50] – “automatically reformulate the original search query by adding the identified term(s) to the original search query”  The automatically added term is shown with the results – see para [52][53] and Fig. 1 item 107 “The user interface 107 also includes a search box 127 that displays the query terms associated with the reformulated search query”). Both Shattuck and Nordvik are directed to search query GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the 
With respect to dependent claim 16, the modified Nordvik teaches the model is trained based on a previous natural-language conversation between the user and the artificial assistant system (see e.g. para [33]40][63][64] – “additional information based on past user behavior “ “related to a history of prior interactions between a user and the system.”). 
With respect to dependent claim 17, the modified Nordvik teaches the previous natural-language conversation includes generating a communication by the artificial assistant system to prompt the user to specify the aspect of the category (see e.g. para [40] – “The help system cache 814 is provided to present users with specific help messages. User shortcuts 515 are typically provided as alphanumeric characters that have a specific meaning. The specific meaning may be derived from information related to the user, location and history of queries by the user. A user may create predefined shortcuts. In at least some embodiments, the 4INFO System may automatically suggest or define shortcuts.”).
With respect to independent claim 21, the modified Nordvik teaches a computing device comprising: a processing system; and a computer-readable storage medium 
receiving data describing a natural-language conversation performed via a user interface (see e.g. para [31]-[33]); 
F IG5 IP-P3364 P A TE NTidentifying an aspect by processing the data describing the natural- language conversation using a model trained as part of machine learning (see e.g. para [31]-[33] – “the type of service provided depends on user-related factors including a user profile, prior activity and so on … The analyzer 340 may interact with the internal data warehouse 350 to supplement and enhance internal lexicons, grammars, aliases, user profiles, and other system specific information. … the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines.”); 
automatically adding, without user intervention, text of the aspect to a search query responsive to the identifying and without indicating, in the user interface, the adding of the text to the search query; and outputting a result of a search performed using the search query and an indication that the text of the specified aspect is added to the search query (see e.g. Shattuck Fig. 1 para [45]-[50] and discussion above with respect to claim 15).  
With respect to dependent claim 22, the modified Nordvik teaches automatically initiating, without user intervention, the search using the search query (see e.g. para [49] – “re-query control 115 operates to initiate the automatic ”).
Claim 23 is rejected for its dependency.  Claim 23 would be allowable if written in independent form. 


Claims 1-5, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (hereinafter Majumdar) U.S. Patent Publication No. 2017/0278135 in view of Nordvik and in further view of Shattuck.
With respect to independent claim 1, Majumdar teaches a method implemented by at least one computing device, the method comprising: 
generating, of the computing device, a communication to prompt a user to specify an aspect of a category that is a subject of a first natural-language conversation (see e.g. Fig. 13 14 para[65][66] – “Based on what the user says or asks for, the image processing engine and chatbot can together offer a variety of different image results.”); 
receiving, by the computing device via a user interface, user data describing the specified aspect in response to the communication; generating, by the computing device, a first search query including the specified aspect (see e.g. Fig. 13 14 para [65][66] – “if the user asks for a shirt with a particular type of collar, the system will classify the images based on collar type (i.e.: collar type is a "classifier") and return the closest corresponding images at step 1405. If the user instead asks for a dress with "patterns like this", the system will analyze the ”); 
training, by the computing device, a model using machine learning based on the specified aspect using the user data (see e.g. para [60]-[63] [66] - “the system will classify the images based on collar type (i.e.: collar type is a "classifier")”); 
receiving, by the computing device, data describing a second natural-language conversation (see e.g. para[62] –“Should neural network 1250 determine that the image is one of a dress, the image will then be passed to two other neural networks. Neural network 1290 will ask: "Is this dress a cocktail cress?" Neural network 1290 will ask: "Is this dress a casual dress?" If the image is found to be one of a cocktail dress, then the image is sent to identifier 1285 (which inputs it and its associated information into the image search at step 11 in FIG. 1)” This second question can follow the first question that classify images – see para [63]); 
generating, by the computing device, a second search query (see e.g. para [62] – “If the image is found to be one of a cocktail dress, then the image is sent to identifier 1285 (which inputs it and its associated information into the image search at step 11 in FIG. 1)”); and outputting, by the computing device, a result of a search performed using the second search query (see e.g. Fig. 1 para [64]). 
Majumdar does not expressly show identifying, by the computing device, the specified aspect by processing the data describing the second natural-language conversation using the model as part of machine learning and adding, by the computing device, the specified aspect to a second search query.  However, Nordvik teaches similar feature (see e.g. para [33]-[41] – “the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines … a static query analyzer 816 can take a user's query and translate it into a different system query”). Both Majumdar and Nordvik are directed to search query GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Nordvik in front of them to modify the system of Majumdar to include the above feature.  The motivation to combine Majumdar and Nordvik comes from Nordvik.  Nordvik discloses the motivation to automatically add search terms to a query based on machine learning algorithm (see para [33]-[41]).
Majumdar-Nordvik does not expressly show automatically adding, by the computing device, the text of the specified aspect to a second search query responsive to the identifying without user intervention and without indicating, in the user interface, the adding of the text to the second search query; and outputting, by the computing device, a result of a search performed using the second search query and an indication in the user interface that the text of the specified aspect is added to the second search query.  However, Shattuck teaches similar feature (see e.g. Fig. 1 para [45]-[50] – “automatically reformulate the original search query by adding ” The automatically added term is shown with the results – see para [52][53] and Fig. 1 item 107 “The user interface 107 also includes a search box 127 that displays the query terms associated with the reformulated search query”). Both Shattuck and Majumdar-Nordvik are directed to search query GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Shattuck and Majumdar-Nordvik in front of them to further modify the modified system of Majumdar to include the above feature.  The motivation to combine Shattuck and Majumdar-Nordvik comes from Shattuck.  Shattuck discloses the motivation to automatically reform search query and provide user with more suitable results (see para [45]-[53]).
With respect to dependent claim 2, the modified Majumdar teaches identifying, by the computing device, a product type and further comprising locating the model based on the product type (see e.g. para [61][62] and Fig. 12). With respect to dependent claim 3, the modified Majumdar teaches the identifying includes extracting a dominant object as the product type (see e.g. para [63]). With respect to dependent claim 4, the modified Majumdar teaches the extracting is performed by walking a category tree based on the received data as part of the second natural-language conversation (see e.g. para [61]-[63] and Fig. 12). With respect to dependent claim 5, the modified Majumdar teaches the extracting is based at least in part on a digital image included as part of the first natural-language conversation (see e.g. para [48]).
With respect to dependent claim 8, the modified Majumdar teaches the outputting of the result of the search includes displaying an indication that the at least one aspect is used as part of the search (see para [35] and Fig. 1, 6 – vendors are selected by user based on price). With respect to dependent claim 9, the modified Majumdar teaches the indication is user selectable to initiate a subsequent search query that does not include the at least one aspect (see e.g. para [35] – user may select vendor by distance thus disabling selecting vendor by price). With respect to dependent claim 10, the modified Majumdar teaches the outputting is configured to cause output of the result of the search as part of a live camera feed used to generate the input data (see e.g. para [50] [52] and Fig. 6). With respect to dependent claim 11, the modified Majumdar teaches the second natural-language conversation does not include the prompt (see para [35] – user can change selection criteria to select vendors). 
With respect to dependent claim 18, Majumdar teaches the result includes an indication that the at least one aspect is used to generate the search result (see para [35] Fig. 1 and 6).With respect to dependent claim 19, Majumdar teaches extracting a product identifier as part of the natural-language conversation and the locating is also based at least in part on the extracted product identifier (see e.g. para [62][63]). With respect to dependent claim 20, Majumdar teaches the input data includes a digital image and the extracting is based on the digital image (see e.g. para [60]-[63]).

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Nordvik, Shattuck and further in view of Pinckney et al. (hereinafter Pinckney) U.S. Patent Publication No. 2010/0312724.
With respect to dependent claim 6, Majumdar does not expressly show identifying, by the computing device, a user associated with the second natural-language conversation and further comprising locating the model based on the identified user. 
However, Pinckney teaches similar feature (see e.g. para [121] – “the present invention may provide users with a home page 700 including user 1314 identification 702, personal representation, past decisions made, future topics for consideration, decision 1310 to make today 714, and the like. FIG. 7 provides an example of a user home page 700, such as what the user 1314 sees when they are logged into the system account.”). Both Majumdar and Pinckney are directed to search GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Pinckney in front of them to further modify the modified system of Majumdar to include the above feature.  The motivation to combine Majumdar and Pinckney comes from Pinckney.  Pinckney discloses the motivation to track user ID and provide customized search results (see para [121]).
With respect to dependent claim 7, the modified Majumdar teaches the identifying is performed to identify the user from a plurality of users associated with a single user account (see para [121]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PEI YONG WENG/Primary Examiner, Art Unit 2179